McAdam, J.
The action was' to foreclose a mechanic’s lien on the defendant’s property for plumbing work alleged to have been performed by plaintiff at an agreed price of $42, and for extra work and material amounting to -$13. The defendant admitted the $42 contract, but alleged that the work was done in a defective, and unworkmanlike manner, and was not worth more than $20, which sum he tendered to the plaintiff and paid, into court before joining issue; and that he was .compelled to expend the sum of $22 to complete the work called for by the contract which the plaintiff left undone. .The rendition of the services and. furnishing of the material for which the charge, of $13 was made were denied.
The evidence as to the issues was conflicting, and the justice, after hearing the entire proofs decided in favor of the defendant. The evidence sufficiently justifies the judgment, and there is but one question which requires" comment. . ' . ■ .
- The appellant claims, that that portion of the, counterclaim.for money paid by the defendant to one Loewry to complete the. plaintiff’s contract should not have been allowed, because Loewry was not a licensed plumber. Laws 1892, chap. 602. Assuming that this is a question which the' appellant has a right to raise, the' *708answer is that the work performed "by Loewry was not necessarily plumbing work, but such work as carpenters do, in reference to which the statute has no application,. See People v. O’Connell, 1 App. Div. 110.
The judgment must be affirmed, with costs.
Daly, P. J., and Bischoff, J., concur.
Judgment affirmed, with costs.